DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-22 in the reply filed on 09/19/2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.

Specification
It is noted the abstract discloses a phrase “The present disclosure relates to”. It is suggested to amend the phrase to “The present disclosure is”. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
It is suggested to amend “phosphorous” to “phosphorus” on p. 1, line 15; p. 3, lines 2, 12, and 31; p. 5, line 5, p. 6, lines 4, 16, 22, 24, and 25; and p. 8, line 8. 
It is suggested to amend “pseduoboehmite” to “pseudoboehmite” on p. 5, lines 23 and 25 and p. 6, lines 20 and 21.   
Appropriate correction is required.

Claim Objections
Claims 8-14, 18, and 20 are objected to because of the following informalities:  
It is suggested to amend “FCC” to “fluid catalytic cracking (FCC)” in claim 8, line 1.
It is suggested to amend “phosphorous” to “phosphorus” in claim 8, line 4; claim 13, line 1; claim 14, line 2; and claim 18, line 11.
In order to ensure proper antecedent basis, it is suggested to: 
amend “the alumina” to “the at least one alumina” in line 1 of claim 9, and line 1 of claim 10,
amend “the binder” to “the at least one binder” in line 1 of claim 11 and line 1 of claim 12.
It is suggested to amend “pseduoboehmite” to “pseudoboehmite” in claim 9, line 2 and claim 10, line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19, line 3 states “a time period in a range of 5 to 15”, but it is unclear what unit of time the “5 to 15” refers to, e.g., 5 to 15 seconds, 5 to 15 minutes, 5 to 15 hours, etc. The examiner interprets the limitation as “5 to 15 hours” (see Specification p. 4, line 2). Clarification is requested.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ludvig et al. (US 2018/0361367 A1) (Ludvig), in view of McGuire et al. (US 2015/0174560 A1) (McGuire), Ghosh et al. (US 6,114,267 A) (Ghosh), and Ravichandran et al. (US 2016/0216242 A1) (Ravichandran).

In regards to claim 8, Ludvig teaches a process for manufacturing a Fluid Catalytic Cracking (FCC) catalyst additive composition (Ludvig, Abstract) comprising:
mixing an alumina source with water to make a slurry and adding an amount of P2O5 (i.e. precursor of phosphorus) under controlled temperature and time conditions to form an aluminum phosphate binder (Ludvig, claim 1), wherein the stirring is at least 5 seconds but preferably no more than 8 hours, and the temperature is preferably between 20ºC and 55ºC (Ludvig, [0025]), which overlap with the claimed ranges (i.e., mixing in water, at least one alumina and an aqueous solution of a precursor of phosphorus under stirring for a time period in a range of 0.5 to 5 hours, at a temperature in a range of 25 to 35ºC to obtain a first slurry comprising a modified alumina). 
adding to the aluminum phosphate binder a zeolite, an amount of silica binder and an amount of clay (Ludvig, claim 1) (i.e. adding at least one binder to the first slurry; and adding clay). 
Spray-drying the slurry to form catalyst additive particles (Ludvig, claim 1), which would effectively separate the FCC additive composition from the product mixture, and calcining the final product (Ludvig, claim 2) (i.e., separating the FCC additive composition from the product mixture, followed by drying and calcining to obtain the FCC additive composition).

Ludvig discloses it is preferred that the mixture of the aluminum phosphate is maintained below a set of temperature to yield an additive after spray drying that will have acceptable physical properties, and the slurry is stirred and reacted above 5ºC, but usually not higher than 60ºC, preferably between 20ºC and 55ºC (i.e., the entire process for preparing the aluminum phosphate prior to spray drying is preferably between 20ºC and 55ºC) (Ludvig, [0025]), which encompasses the range of the presently claimed. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

 However, Ludvig does not explicitly teach (a) adding a precursor of boron to the second slurry, (b) the clay is acidity enhanced modified clay, and (c) stirring for a time period in a range of 20 to 60 minutes to obtain a second slurry after adding the binder, stirring for a time period in a range of 0.5 to 2 hours to obtain a resultant slurry after adding the precursor of boron, or stirring for a time period in a range of 0.5 to 5 hours to obtain the FCC additive composition after adding the clay, as presently claimed. 

With respect to the difference (a), McGuire teaches a fluid catalytic cracking conditions, methods of manufacture and use (McGuire, Abstract). McGuire specifically teaches FCC catalyst compositions containing boron oxide (i.e., boron component; precursor of boron) (McGuire, Title), wherein the boron oxide is added into a composition containing matrix material (i.e. kaolin), alumina, and silica (McGuire, [0070]). McGuire further teaches that the mixture of boron oxides, alumina, silica, and kaolin form microspheres which are then spray dried (McGuire, [0070]).
As McGuire explicitly states, the presence of boron oxide in a fluid catalytic cracking catalyst as a trapping/passivating material results in lower hydrogen and coke yields when processing heavy hydrocarbon feeds. Passivating or passivation refers to the ability of the boron component to reduce or prevent the activity of deleterious metals (such as nickel) from negatively impacting the selectivity of the FCC process (McGuire, [0042]). 
McGuire is analogous art as it is drawn to FCC catalyst preparation (McGuire, Abstract).
In light of the motivation of including the boron component in the composition disclosed by McGuire, it therefore would have been obvious to one of ordinary skill in the art to modify the FCC additive composition in Ludvig by adding the boron component of McGuire in the mixture of alumina, phosphorus, and binder in step b of the process for manufacturing the FCC catalyst additive composition of Ludvig, in order to reduce or prevent the activity of deleterious metals from negatively impacting the selectivity of the FCC process in Ludvig, and thereby arrive at the claimed invention. 
While Ludvig, in view of McGuire, does not explicitly teach the temperature where the boron component is added in the mixture of alumina, phosphorus, and binder obtained in step b of the process, it would have been obvious to maintain the same mixing conditions as in steps a and b, including the temperature, i.e., 20ºC and 55ºC  (Ludvig, [0025]), in order to sufficiently reduce or prevent the activity of deleterious metals from negatively impacting the selectivity of the FCC process (McGuire, [0042]), and thereby arrive at the claimed invention. 

 With respect to the difference (b), Ghosh teaches the preparation of an FCC catalyst (Ghosh, Title). Ghosh specifically teaches the addition of kaolin clay mixed with hydrochloric acid (i.e. acidity enhanced modified clay) (Ghosh, Abstract; Col. 2, lines 52-61).
As Ghosh explicitly states, various factors contribute to provide a reduction in coke and bottom yields and improving gasoline and TCO yields (Ghosh, Col. 3, Para. 2); and one aspect resides in the aluminum depleted kaolin clay (Ghosh, Col. 3, Para. 3); mixing kaolin clay with hydrochloric acid depletes the clay of aluminum (Ghosh, Col. 2, lines 52-53). 
Ghosh is analogous art as it is drawn to the preparation of an FCC catalyst for bottom upgradation (i.e. bottoms cracking) (Ghosh, Abstract).
In light of the motivation of using an acidity enhanced modified clay disclosed by Ghosh, it therefore would have been obvious to one of ordinary skill in the art to modify the clay in the FCC additive composition in Ludvig by mixing with hydrochloric acid in order to deplete the aluminum in the clay, and provide a reduction in coke and bottom yields and improve gasoline and TCO yields, and thereby arrive at the claimed invention.

With respect to the difference (c), Ravichandran teaches an FCC catalyst additive and a method for its preparation (Ravichandran, Title). Ravichandran specifically teaches prepared alumina gel, clay slurry, colloidal silica, and zeolite-phosphate slurry were mixed under vigorous stirring for about 1 hour (i.e., to ensure the ingredients are sufficiently mixed), which falls within the claimed range for step b through step d of the claimed process (Ravichandran, [0097]), in order to obtain a catalyst mixture. 
Ravichandran is analogous art as it is drawn to FCC catalyst additive compositions (Ravichandran, Title). 
In light of the disclosure of stirring for about 1 hour by Ravichandran, it therefore would have been obvious to one of ordinary skill in the art to have modified the process of Ludvig by stirring for 1 hour at each step of the process in order to fully mix the components to obtain the desired catalyst mixture, and thereby arrive at the claimed invention. 

 In regards to claims 9 and 10, Ludvig, in view of McGuire, Ghosh, and Ravichandran, teaches the process as claimed in claim 8, wherein the alumina may be pseudoboehmite alumina (Ludvig, Abstract, claim 3) (i.e., the alumina is selected from a group consisting of colloidal alumina, pseudoboehmite alumina, bayrite alumina, and gamma alumina; wherein the alumina is pseudoboehmite alumina).

In regards to claim 12, Ludvig, in view of McGuire, Ghosh, and Ravichandran, teaches the process as claimed in claim 8, wherein an amount of silica binder is added to the slurry (Ludvig, claim 1) (i.e., the binder is silica).

In regards to claims 13 and 14, Ludvig, in view of McGuire, Ghosh, and Ravichandran, teaches the process as claimed in claim 8, wherein the source of the amount of P2O5 (i.e. precursor of phosphorus) is H3PO4 (i.e. phosphoric acid) (Ludvig, claim 7) (i.e., the precursor of phosphorus is at least one selected from a group consisting of di-ammonium hydrogen phosphate (DAHP), phosphoric acid, and di-hydrogen ammonium phosphate (DHAP); wherein the precursor of phosphorus is phosphoric acid).

In regards to claim 15, Ludvig, in view of McGuire, Ghosh, and Ravichandran, teaches the process as claimed in claim 8, wherein the catalyst contains boron oxide (i.e. precursor of boron) (McGuire, Title). As boron oxide becomes boric acid when reacted with water, the boron oxide of McGuire would necessarily form boric acid upon introduction into the slurry and thereby correspond to the boric acid of the claimed invention (i.e., the precursor of boron is boric acid). 

 In regards to claim 16, Ludvig, in view of McGuire, Ghosh, and Ravichandran, teaches the process as claimed in 8, but does not explicitly disclose drying carried out at a temperature in a range of 100 to 300ºC.
With respect to the difference, Ghosh teaches the final slurry in Example 4 was milled thoroughly and spray dried at an inlet temperature of 330ºC, outlet temperature of 140ºC (McGuire, Col. 4, lines 61-64), which overlaps with the claimed range of 100 to 300ºC. 
As Ghosh explicitly teaches, spray drying is performed to obtain spherical particles (Ghosh, claim 7), which means the temperature range chosen by Ghosh results in spherical particles.
In light of the motivation of drying in a range of 100 to 300ºC disclosed by Ghosh, it therefore would have been obvious to one of ordinary skill in the art to select a spray drying temperature in the range of 100 to 300ºC in the process of Ludvig, in view of McGuire, Ghosh, and Ravichandran, in order to form spherical particles, and thereby arrive at the claimed invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

 In regards to claim 17, Ludvig, in view of McGuire, Ghosh, and Ravichandran, teaches the process as claimed in claim 8, wherein calcining the final product is at a temperature of between about 350ºC and 700ºC, which overlaps with the claimed range (Ludvig, claim 2) (i.e. calcining is carried out at a temperature in a range of 500 to 600ºC). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ludvig, in view of McGuire, Ghosh, and Ravichandran, as applied to claim 8 above, and further in view of Ugochukwu et al. (“Effect of acid activated clay minerals on biodegradation of crude oil hydrocarbons”, 2013) (Ugochukwu), Demmel (US 5,190,902 A), and Ray et al. (US 6,613,710 B2) (Ray).

In regards to claim 18, Ludvig, in view of McGuire, Ghosh, and Ravichandran, teaches the process as claimed in claim 8, wherein the acidity enhanced modified clay is prepared by:
calcined kaolin clay added to 68 gm hydrochloric acid (37% concentration) diluted with 150 gm of DM water (Ghosh, Col. 4, lines 22-25) (i.e. treating clay with an aqueous solution of a mineral acid);
the room temperature clay following acid treatment (i.e. around 20 ºC), which falls within the claimed range, was recovered by filtration, washed repeatedly with DM water till free from chloride (Ghosh, Col. 4, lines 28-31) (i.e., cooling the mixture to a temperature in a range of 20 to 30 ºC, followed by filtering the mixture to obtain a residue).  

However, Ludvig, in view of McGuire, Ghosh, and Ravichandran, does not explicitly teach (a) treating a clay with an aqueous solution of a mineral acid with a concentration of 0.5 to 5 M under stirring at a temperature in a range of 70 to 100 ºC for a time period in a range of 40 to 80 minutes to obtain a mixture, (b) adding water and an aqueous solution of a precursor of phosphorus to the mesoporous clay to obtain a slurry, and (c) heating the slurry at a temperature in a range of 40 to 70 ºC for a time period in a range of 0.5 to 5 hours to obtain the acidity enhanced modified clay.

With respect to the difference (a), Ugochukwu teaches the acid activation of clay minerals (i.e. acidity enhanced modified clay) (Ugochukwu, Abstract). Ugochukwu specifically teaches the optimum conditions for acid activation of the clay minerals were 70 ºC, 45 minutes of stirring and 4 M HCl (i.e. aqueous solution of a mineral acid) for kaolinite clay (i.e. kaolin), which fall within the claimed ranges (Ugochukwu, p. 186, 2.1 – Acid Activation).
As Ugochukwu explicitly states, acid activation results in increased surface acidity, specific surface area and porosity (Ugochukwu, p. 186, Col. 1, Para. 1). As Ugochukwu further teaches that the conditions as stated previously are the optimum conditions, it follows that those conditions result in the optimum surface acidity, specific surface area and porosity. 
Ugochukwu is analogous art as it is drawn to acid activated clay minerals and their catalytic/support properties (Ugochukwu, p. 185, Col. 2, Para. 2).
In light of the motivation of treating a clay with HCl at 70 ºC, 45 minutes of stirring and 4 M HCl for kaolinite clay as disclosed by Ugochukwu, it therefore would have been obvious to one of ordinary skill in the art to modify the clay in Ludvig, in view of McGuire, Ghosh, and Ravichandran, with HCl at the specified conditions within the claimed range in order to achieve the optimum surface acidity, specific surface area and porosity, and thereby arrive at the claimed invention.

With respect to the difference (b), Demmel teaches a method for producing attrition-resistant catalyst binders commonly used in fluid catalytic cracking processes (Demmel, Title; Col. 1, lines 7-11). Demmel specifically teaches adjusting the pH of a clay slurry before adding a phosphate-containing compound (Demmel, Col. 9, lines 21-29). Further, Demmel teaches diluting a kaolin clay slurry with water and then adding monobasic ammonium phosphate and phosphoric acid (Demmel, Col. 41, Example 4).
As Demmel explicitly states, if a clay slurry is not first adjusted to an appropriate pH level before the phosphate containing compound is introduced into the slurry, then the desired attrition-resistance qualities in any resulting matrix particles will be greatly diminished (Demmel, Col. 9, lines 21-29). Demmel further explicitly states that a phosphate-containing ingredient is used to form a viscous reaction product (Demmel, Col. 4, lines 15-18).
Demmel is analogous art as it is drawn to catalyst binders used in fluid catalytic cracking processes (Demmel, Title; Col. 1, lines 7-11). 
In light of the motivation to add water and phosphorus to the pH adjusted clay to form a slurry as disclosed by Demmel, it therefore would have been obvious to one of ordinary skill in the art to include the step of creating a slurry of water and a precursor of phosphorus with the HCl modified clay in Ludvig, in view of McGuire, Ghosh, and Ravichandran, in order to achieve the desired attrition-resistance qualities and to form a viscous reaction product, and thereby arrive at the claimed invention.  

With respect to the difference (c), Ray teaches a process for preparation of a bi-functional fluid catalytic cracking catalyst composition (Ray, Title). Ray specifically teaches preparing a modified kaolin clay slurry by mixing finely milled natural clay powder with phosphoric acid and aging the clay slurry for 1 to 16 hours at a temperature ranging between 15 and 40 ºC, which overlap with the claimed ranges of 40 to 70 ºC and 0.5 to 5 hours (Ray, Col. 5, lines 13-16). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As Ray explicitly teaches, the stirring time and temperature are used in order to age the clay slurry (Ray, Col. 5, lines 13-16).
Ray is analogous art as it is drawn to a fluid catalytic cracking catalyst composition (Ray, Title).
In light of the motivation to stir the slurry for a time period of 1 to 16 hours at a temperature in a range of 15 to 40 ºC, it therefore would have been obvious to one of ordinary skill in the art to modify the method of Ludvig, in view of McGuire, Ghosh, and Ravichandran, by heating the slurry at the specified temperature and for the specified period of time in order to age the clay slurry, and thereby arrive at the claimed invention.

In regard to claims 20 and 21, Ludvig, in view of McGuire, Ghosh, Ravichandran, Ugochukwu, Demmel, and Ray, teaches the process as claimed in claim 18, wherein the clay is kaolinite (i.e. kaolin) (Ugochukwu, p. 186, 2.1 – Acid Activation, Para. 1) (i.e., the clay is selected from a group consisting of kaolin clay, holloysite, and bentonite; the clay is kaolin).

In regards to claim 22, Ludvig, in view of McGuire, Ghosh, Ravichandran, Ugochukwu, Demmel, and Ray, teaches the process as claimed in claim 18, wherein the hydrochloric acid is mixed with the kaolinite clay (Ugochukwu, Abstract).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ludvig, in view of McGuire, Ghosh, Ravichandran, Ugochukwu, Demmel, and Ray, as applied to claim 18 above, and further in view of Belver et al. (“Chemical Activation of a Kaolinite under Acid and Alkaline Conditions”, 2002) (Belver).

In regards to claim 19, Ludvig, in view of McGuire, Ghosh, Ravichandran, Ugochukwu, Demmel, and Ray, teaches the process as claimed in claim 18. 
However, Ludvig, in view of McGuire, Ghosh, Ravichandran, Ugochukwu, Demmel, and Ray, does not explicitly disclose that the clay is calcined at a temperature in a range of 700 to 900 ºC for a time period in a range of 5 to 15 hours, prior to the treatment with the mineral acid.
With respect to the difference, Belver teaches the chemical activation of a kaolinite under acid and alkaline conditions (Belver, Title). Belver specifically teaches calcination of kaolin at 700 ºC and 800 ºC for 10 hours before acid activation with HCl, which fall within the claimed ranges (Belver, Abstract; p. 2034, Col. 2, Para. 2). 
As Belver explicitly states, the calcination conditions, which includes the calcination temperature and time, strongly influence the reactivity of the solids obtained (Belver, p. 2033, Col. 2, lines 9-10). 
Belver is analogous art as it is drawn to the treatment of kaolin (Belver, Title). Further Belver teaches that kaolin is used in a variety of applications including cracking catalysts (Belver, p. 2033, Col. 1, Para. 1).
In light of the motivation of calcining kaolin at a temperature of 700 ºC and 800 ºC for 10 hours prior to acid treatment as disclosed by Belver, it therefore would have been obvious to one of ordinary skill in the art to modify the clay in Ludvig, in view of McGuire, Ghosh, Ravichandran, Ugochukwu, Demmel, and Ray, by calcining at the specified conditions in order to achieve the optimum reactivity of the obtained solids, and thereby arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catriona Corallo whose telephone number is (571)272-8957. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.C./Examiner, Art Unit 1732


                                                                                                                                                                                                       /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732